Citation Nr: 0900085	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
veteran's claim of entitlement to an increased rating for 
hypertension.


FINDING OF FACT

Since January 23, 2006, when the veteran filed a claim for an 
increased rating, the veteran's hypertension has not been 
manifested by blood pressure readings of diastolic pressure 
that was predominantly 110 or more with definite symptoms or 
by systolic pressure that was predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
hypertension have not been met since January 23, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, DC 7101 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's hypertension is rated 10 percent disabling 
under DC 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling, and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2008).

Clinical records dated from September 2006 to June 2008 show 
that the veteran's hypertensive blood pressure requires 
medication for control.  The veteran reported taking his 
medications regularly and at one point increased his dosage 
in order to better regulate blood pressure control.  These 
records reflect that the veteran's blood pressure was 
recorded on two occasions.  In September 2006, the veteran's 
blood pressure reading was 147/86, and in November 2007 his 
blood pressure reading was 134/93. 

The veteran underwent VA examination for hypertension in 
April 2006 and in June 2008.  At the April 2006 examination, 
the veteran reported that he had been on medication for high 
blood pressure for over twenty years.  He stated that he had 
no history of stroke, myocardial infraction, heart failure, 
or kidney disease.  Examination revealed that the veteran's 
blood pressure in the left arm, read twice, measured 141/88 
and a blood pressure reading in the right arm measured 
132/79.  His heart rate was 80.  The heart was regular.  The 
assessment was hypertension essentially controlled without 
evidence of end organ damage.  Renal function was essentially 
normal.   

At the June 2008 VA examination, the veteran reported that he 
was taking his medications regularly.  He reported that he 
had had heart damage in the past.  He also reported that he 
was placed on restricted duties while working at the Post 
Office which forced him to leave in 1999.  The examiner noted 
that there was no documentation of these contentions.  
Examination revealed that the veteran's blood pressure in the 
left arm, read twice, measured 128/84, and blood pressure in 
the right arm measured 124/74.  His heart rate was 75.  The 
heart was regular.  The assessment was hypertension.

Based on the evidence, the Board finds that the veteran's 
hypertension has not been more than 10 percent disabling 
under DC 7101 since he filed his claim for an increased 
rating.  The evidence fails to indicate diastolic blood 
pressure readings of predominantly 110 or more or systolic 
blood pressure readings of predominantly 200 or more as 
required for a 20 percent rating.  The evidence instead shows 
diastolic blood pressure readings which are all below 110 and 
systolic blood pressure readings which are all below 200.  
Thus, a rating in excess of 10 percent is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the veteran's 
service-connected hypertension has been rated no more than 10 
percent disabling since January 23, 2006, when he filed his 
claim for increased rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006, May 2008, 
and July 2008; a rating decision in April 2006; and a 
statement of the case in June 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

A rating in excess of 10 percent for hypertension is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


